Order entered April 2, 2020




                                       In The
                               Court of Appeals
                        Fifth District of Texas at Dallas

                                 No. 05-19-00986-CR

              CHRISTOPHER DEWAYNE JOHNSON, Appellant

                                         V.

                         THE STATE OF TEXAS, Appellee

                On Appeal from the Criminal District Court No. 1
                             Dallas County, Texas
                     Trial Court Cause No. F18-57558-V

                                      ORDER

       Before us is appellant’s April 1, 2020 motion to extend time to file his brief.

We GRANT the motion and ORDER appellant’s brief received with the motion

filed as of the date of this order.


                                              /s/    CORY L. CARLYLE
                                                     JUSTICE